     Case 2:18-cr-00321 Document 21 Filed on 06/09/21 in TXSD Page 1 of 6
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                           UNITED STATES DISTRICT COURT                                  June 10, 2021
                            SOUTHERN DISTRICT OF TEXAS                                Nathan Ochsner, Clerk
                              CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA,                       §
   Plaintiff,                                   §
                                                §
             v.                                 §            CRIMINAL NO. 2:18-321
                                                §
VANESSA MARIA BLANCO,                           §
   Defendant.                                   §

                          MEMORANDUM OPINION & ORDER

       Pending before the Court is Defendant Vanessa Maria Blanco’s Motion for

Compassionate Release/RIS Pursuant to 18 U.S.C. § 3582(c)(1)(A) of the FSA of 2018. D.E. 20.

I. BACKGROUND

       In 2018, Defendant pled guilty to possession with intent to distribute 12.68 kilograms of

cocaine. She has served approximately 38 months (32%) of her 120-month sentence and has a

projected release date, after good time credit, of October 27, 2026. She now moves the Court to

reduce her sentence to time served because her underlying medical conditions make her

particularly vulnerable to severe illness or death should she contract COVID-19 in prison.

Defendant’s administrative request for a sentence reduction based on her COVID-19 concerns

was denied by the warden at Dublin FCI on June 11, 2020.

II. LEGAL STANDARD

       The statute, 18 U.S.C. § 3582(c)(1)(A), authorizes a court to reduce a defendant’s

sentence under limited circumstances:

        (c) Modification of an Imposed Term of Imprisonment.—The court may not
        modify a term of imprisonment once it has been imposed except that—
            (1) in any case—
                (A) the court, upon motion of the Director of the Bureau of Prisons, or
                upon motion of the defendant after the defendant has fully exhausted all
                administrative rights to appeal a failure of the Bureau of Prisons to bring



                                                1
     Case 2:18-cr-00321 Document 21 Filed on 06/09/21 in TXSD Page 2 of 6




               a motion on the defendant’s behalf or the lapse of 30 days from the
               receipt of such a request by the warden of the defendant’s facility,
               whichever is earlier, may reduce the term of imprisonment (and may
               impose a term of probation or supervised release with or without
               conditions that does not exceed the unserved portion of the original term
               of imprisonment), after considering the factors set forth in section
               3553(a) to the extent that they are applicable, if it finds that—
                    (i) extraordinary and compelling reasons warrant such a reduction .
                    . . and that such a reduction is consistent with applicable policy
                    statements issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added).

       “Neither the [U.S. Sentencing Commission’s compassionate-release] policy statement nor

the commentary to it binds a district court addressing a prisoner’s own motion under § 3582.”

United States v. Shkambi, 993 F.3d 388, 393 (5th Cir. 2021). Although “not dispositive,” the

commentary to U.S.S.G. § 1B1.13 nonetheless “informs [the Court’s] analysis as to what reasons

may be sufficiently ‘extraordinary and compelling’ to merit compassionate release.” United

States v. Thompson, 984 F.3d 431, 433 (5th Cir. 2021) (citing United States v. Rivas, — Fed.

App’x —, 2020 WL 6437288, at *2 (5th Cir. Nov. 2, 2020)).

       (A) Medical Condition of the Defendant.—
           (i) The defendant is suffering from a terminal illness (i.e., a serious and
           advanced illness with an end of life trajectory). A specific prognosis of life
           expectancy (i.e., a probability of death within a specific time period) is not
           required. Examples include metastatic solid-tumor cancer, amyotrophic
           lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.
           (ii) The defendant is—
                (I) suffering from a serious physical or medical condition,
                (II) suffering from a serious functional or cognitive impairment, or
                (III) experiencing deteriorating physical or mental health because of the
                aging process,

               that substantially diminishes the ability of the defendant to provide self-
               care within the environment of a correctional facility and from which he
               or she is not expected to recover.

       (B) Age of the Defendant. –
           The defendant is (i) at least 65 years old; (ii) is experiencing a serious
           deterioration in physical or mental health because of the aging process; and



                                                 2
      Case 2:18-cr-00321 Document 21 Filed on 06/09/21 in TXSD Page 3 of 6




            (iii) has served at least 10 years or 75 percent of his or her term of
            imprisonment, whichever is less;

       (C) Family Circumstances. –
           (i) The death or incapacitation of the caregiver of the defendant’s minor
           child or minor children.

            (ii) The incapacitation of the defendant’s spouse or registered partner when
            the defendant would be the only available caregiver for the spouse or
            registered partner.

       (D) Other Reasons. –
           As determined by the Director of the Bureau of Prisons, there exists in the
           defendant’s case an extraordinary or compelling reason other than, or in
           combination with, the reasons described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13(1)(A), Application Note 1.

       Even if “extraordinary and compelling reasons” for early release exist, the Guidelines’

policy statements provide for a reduction in sentence only if a defendant “is not a danger to the

safety of any other person or the community, as provided in 18 U.S.C. §3142(g).” U.S.S.G. §

1B1.13(2). Factors relevant to this inquiry include: (1) the nature and circumstances of the

offenses of conviction, including whether the offense is a crime of violence, or involves a minor

victim, a controlled substance, or a firearm, explosive, or destructive device; (2) the weight of

the evidence; (3) the defendant’s history and characteristics; and (4) the nature and seriousness of

the danger to any person or the community that would be posed by the defendant’s release. See

18 U.S.C. § 3142(g).

       The Court must also consider whether a reduction is consistent with the applicable

section 3553(a) factors. See 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13. The applicable

statutory factors include, among others: the defendant’s history and characteristics; the nature

and circumstances of the offense; the need for the sentence to reflect the seriousness of the

offense, promote respect for the law, and provide just punishment for the offense; the need to




                                                 3
      Case 2:18-cr-00321 Document 21 Filed on 06/09/21 in TXSD Page 4 of 6




deter criminal conduct and protect the public from further crimes of the defendant; the need to

provide the defendant with, among other things, any needed medical treatment; and the various

kinds of sentences available. See 18 U.S.C. §§ 3553(a)(1)-(7).

         With respect to motions for compassionate release based on COVID-19:

         A review of a motion for release based on COVID-19 is highly fact-intensive
         and dependent on the specific conditions of confinement and medical
         circumstances faced by the defendant. Hence, a prisoner cannot satisfy his
         burden of proof by simply citing to nationwide COVID-19 statistics, asserting
         generalized statements on conditions of confinement within the BOP, or making
         sweeping allegations about a prison’s ability or lack thereof to contain an
         outbreak. . . . [T]he rampant spread of the coronavirus and the conditions of
         confinement in jail, alone, are not sufficient grounds to justify a finding of
         extraordinary and compelling circumstances. Rather, those circumstances are
         applicable to all inmates who are currently imprisoned and hence are not unique
         to any one person.

United States v. Koons, 2020 WL 1940570, at *4 & n.8 (W.D. La. Apr. 21, 2020) (citing United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)).

         To be sure, courts around the country, in some exceptional cases, have granted
         compassionate release where the defendant has demonstrated an increased risk of
         serious illness if he or she were to contract COVID. . . . But that is certainly not a
         unanimous approach to every high-risk inmate with preexisting conditions
         seeking compassionate release.

         The courts that granted compassionate release on those bases largely have done so
         for defendants who had already served the lion’s share of their sentences and
         presented multiple, severe, health concerns. . . . Fear of COVID doesn’t
         automatically entitle a prisoner to release.

Thompson, 984 F.3d at 434–35 (collecting cases) (footnotes and citations omitted).

         “In general, the defendant has the burden to show circumstances meeting the test for

compassionate release.” United States v. Stowe, 2019 WL 4673725, at *2 (S.D. Tex. Sept. 25,

2019).




                                                   4
       Case 2:18-cr-00321 Document 21 Filed on 06/09/21 in TXSD Page 5 of 6




III. ANALYSIS

        Defendant is 38 years old and claims to suffer from “underlying chronic medical

conditions identified by the CDC [Centers for Disease Control and Prevention] Guidelines as

individuals more prone for contracting the COVID-19 virus with severe illness or even death,”

including “Abdominal Wall Hernia (Pending surgery), septic, obesity, [and] ovarian cyst.” D.E.

20, pp. 5, 12. She further alleges that the BOP is unable to manage the virus within the prison

system, as evinced by her own COVID-19 diagnosis in December of 2020, and “no real plan

exist[s] to vaccinate inmate[s] at this time.” Id., p. 7.

        Defendant has offered no evidence in support of her claims that her underlying medical

conditions make her particularly vulnerable to COVID-19 or that she was previously diagnosed

with COVID-19. She also does not claim that she ever became severely ill or is still suffering

any effects of the virus. Even assuming she is not immune to reinfection, 1 FCI Dublin, where

Defendant is incarcerated, currently has only one active COVID-19 case among inmates. See

https://www.bop.gov/coronavirus/ (last visited June 7, 2021). The BOP is also working with the

CDC and the Federal Government’s COVID-19 Vaccine/Therapeutics Operation to ensure the

COVID-19 vaccine is “available to all staff and inmates who wish to receive it as quickly as

possible.” Id. As of June 7, 2021, 540 out of 850 inmates (64%) at FCI Dublin have been fully

vaccinated. Id. If Defendant has not already been offered a COVID-19 vaccine, she will be soon.

On this record, the Court finds that extraordinary and compelling reasons do not exist that would

warrant a sentence reduction. See, e.g., United States v. Davis, 2021 WL 1382119, at *2 (D.N.J.

Apr. 12, 2021) (“As vaccine access expands to inmates at FDC Philadelphia, the risk that Davis

         1. In a recent study funded in part by the National Institute of Health’s National Institute of Allergy and
Infectious Diseases and National Cancer Institute, “The researchers found durable immune responses in the majority
of people studied . . . The immune systems of more than 95% of people who recovered from COVID-19 had durable
memories of the virus up to eight months after infection.” Lasting immunity found after recovery from COVID-19,
NIH (Jan. 26, 2021), https://www.nih.gov/news-events/nih-research-matters/lasting-immunity-found-after-recovery-
covid-19.


                                                         5
      Case 2:18-cr-00321 Document 21 Filed on 06/09/21 in TXSD Page 6 of 6




will contract a serious case of COVID-19 continues to decrease.”); United States v. Kaneshiro,

2021 WL 1138058, at *3 (D. Haw. Mar. 24, 2021) (“The possible availability of the vaccine in

the near future is therefore not something that [t]his court can ignore in ruling on Kaneshiro’s

compassionate release request.”).

IV. CONCLUSION

       For the reasons stated above, Defendant’s Motion for Compassionate Release/RIS

Pursuant to 18 U.S.C. § 3582(c)(1)(A) of the FSA of 2018 (D.E. 20) is DENIED.

       It is so ORDERED this 9th day of June, 2021.




                                            ____________________________________
                                                       JOHN D. RAINEY
                                                 SENIOR U.S. DISTRICT JUDGE




                                               6
